10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS-6

Joseph §. Farzam, CA SBN 210817
Giorgio O. Panagos, SBN 325892

JOSEPH FARZAM LAW FIRM
A Professional Law Corporation
11766 Wilshire Blvd. Suite 280
Los Angeles, California 90025
Tel: (310) 226-6890

Attorneys for Plaintiff, ANTHONY MARRONGIELLO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY MORRONGIELLO, CASE NO.: 2:19-CV-07302-GW-PJW

Judge: Hon. George H. Wu

Plaintiff, Magistrate: Hon. Patrick J. Walsh

VS.

PRINCESS CRUISE LINES, LTD., | QRBERRE: DISMISSAL

(d.b.a. PRINCESS CRUISES), and
DOES | to 20, inclusive

Defendants.

 

 

 

 

ORDER OF DISMISSAL

Having review the request for dismissal filed herein by plaintiff including notice of
settlement among the parties and finding good cause;
IT IS ORDER AND ADJUGED as follows:

This case is hereby deemed dismissed.

Dated: May 24, 2021 7: K, 4i~—

 

HON. GEORGE H. WU,
U.S. DISTRICT JUDGE

 

ORDER RE: DISMISSAL
-l-

 
